United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-3483
                      ___________________________

                                   Aaron Olson

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

James Kambiri; Ramsey County; State of Minnesota; Lori Swanson, Minnesota
Attorney General; United States Department of State; John Kerry, U.S. Secretary
                                   of State

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                           Submitted: March 31, 2015
                             Filed: April 28, 2015
                                 [Unpublished]
                                ____________

Before BYE, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
        Aaron Olson appeals following the district court’s1 order granting certain
defendants’ motions to dismiss his action under 42 U.S.C. § 1983 and the Americans
with Disabilities Act (ADA). While the issue of jurisdiction has not been raised by
all appellees, we find that jurisdiction is lacking. See Williams v. Cnty. of Dakota,
Neb., 687 F.3d 1064, 1067 (8th Cir. 2012) (every federal appellate court has special
obligation to consider its own jurisdiction). Olson filed the instant notice of appeal
(NOA), along with a motion for leave to appeal in forma pauperis (IFP), 124 days
before final judgment was entered; and in his NOA, he stated he was continuing his
litigation against one group of defendants. See 28 U.S.C. § 1291 (courts of appeals
have jurisdiction of appeals from final decisions); FutureFuel Chem. Co. v. Lonza,
Inc., 756 F.3d 641, 649 (8th Cir. 2014) (where NOA was not taken from final
appealable order, it was ineffective to confer appellate jurisdiction); Thomas v.
Basham, 931 F.2d 521, 521-24 (8th Cir. 1991) (appeal was premature where some
claims remained pending). While the record contains no subsequent NOA, even
assuming Olson filed another NOA when he filed his second motion for leave to
appeal IFP, as he claims on appeal, that IFP motion was also filed well before final
judgment was entered. See Dieser v. Cont’l Cas. Co., 440 F.3d 920, 924-25 (8th Cir.
2006) (later entry of judgment did not save prematurely filed NOA because, when
NOA was filed, district court had not announced decision that would have been
appealable if immediately followed by entry of judgment). Accordingly, we dismiss
the appeal for lack of jurisdiction.
                        ______________________________




      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Leo I. Brisbois, United States Magistrate Judge for the District of Minnesota.

                                         -2-